DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 7/16/2019 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. US 20140181833 A1 (hereinafter referred to as “Bird”) in view of Capomassi et al. US 20100211682 A1 (hereinafter referred to as “Capomassi”).

As per claim 1, Bird as modified teaches:
A method, comprising:
initializing a periodic, processor executable serialization process with a first count value at a first time for controlling access by a plurality of processor executable threads to various objects stored in a memory (Bird, [0125] – One or more protected processes (e.g., kernel threads) are started for each of the processing requests, wherein this is interpreted as an initialization a process.  Paragraph [0126] – The process repeats itself at a periodic time interval.  Paragraph [0050] – Scheduling can also be interpreted as a way of initializing a process.  Paragraph [0051] – A global timer thread is interpreted as a serialization process with a first time and count value); 
wherein the first count value is indicative of a first instance of the serialization process (Bird, [0052] – There can also be local counters wherein these are interpreted as first, second, third, etc. count values because there can be multiple local counters.  See also paragraphs [0092] and [0097] which teaches multiple counters which are incremented and can be compared to a global control structure on a defined frequency);
Bird doesn’t go into detail about stamping, reserving and releasing objects with the timestamp, however, Capomassi teaches:
stamping an object by a first thread with the first count value when accessing the object, the stamped object indicating that the object is locked by the first thread that prevents access to the object by a second thread (Capomassi, [0023] – An example resource access method according to the invention utilizes ; 
incrementing the first count value to a second count value as part of the serialization process at a second time, the second count value automatically rendering the first count value stale to unlock the object (Capomassi, [0042] – After the critical process that has reserved the shared resource for exclusive access ends its processing and updates the resource, it terminates said separate thread, and resets that shared resource timestamp to the current time so that other processes that read the resource timestamp detect that is it not reserved, and thus attempt to update the resource as described above, wherein the current time is interpreted as the second count value); 
wherein the second count value is indicative of a second instance of the serialization process (Bird, [0052] – There can also be local counters wherein these are interpreted as first, second, third, etc. count values because there can be multiple local counters.  See also paragraphs [0092] and [0097] which teaches multiple counters which are incremented and can be compared to a global control structure on a defined frequency); and 
providing the second thread access to the unlocked object, wherein the second thread stamps the unlocked object with the second count value indicating that the unlocked object has become locked and unavailable for access by any other thread (Capomassi, [0054] – After a reservation period expires, all other processes can access the resource, wherein other processes are interpreted as at least one second thread.  Paragraph [0055] – The reservation period .DELTA.t may be selected as the minimum amount of time required for task completion of a process that requires exclusive access to a shared resource).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Bird’s invention in view of Capomassi in order to make stamps obsolete and releasing lock in an implicit way; this is advantageous because if a process crashes or fails in resetting the timestamp, the reservation period expires which allows other processes to access the resource (Capomassi, paragraph [0054]).

As per claim 2, Bird as modified teaches:
The method of Claim 1, wherein the first count value is a timestamp (Capomassi, Abstract and paragraph [0009] – Timestamps are maintained on resources).

As per claim 3, Bird as modified teaches:
The method of Claim 1, wherein the second time for incrementing the first count value is based on a serialization count stamp protocol (Capomassi, [0042] – .

As per claim 4, Bird as modified teaches:
The method of Claim 1, wherein the object is stamped by the first thread when the first thread accesses a buffer in memory (Bird, [0124] – This mechanism is specifically applied to buffer pool page latching. When database jobs are reading buffer pool pages for specific objects, they should briefly latch these in exclusive mode in order to fix them in the buffer pool and ensure they won't be evicted).

As per claim 5, Bird as modified teaches:
The method of Claim 1, wherein stamps for all objects accessed by the plurality of threads are rendered stale when the first count value is incremented to the second count value (Capomassi, [0054] – When a reservation period expires, this is interpreted as rendering a thread as stale).

As per claim 6, Bird as modified teaches:
The method of Claim 1, wherein active locks are implicitly released after the first count value is incremented to the second count value during the serialization process (Capomassi, [0054] – When a reservation period expires, the resources are implicitly released from a lock).

As per claim 7, Bird as modified teaches:
The method of Claim 1, wherein the serialization process is executed within a storage operating system (Bird, [0016] – Queues map user requests to operating systems.  Paragraph [0042] – The database system may be implemented by any conventional or other database or storage unit, may be local to or remote from server systems and client systems, wherein a database system is interpreted as a storage operating system).

Claims 8-14 are directed to a non-transitory machine readable storage medium performing steps recited in claims 1-7 with substantially the same limitations.  Therefore, the rejections made to claims 1-7 are applied to claims 8-14.

Claims 15-20 are directed to a system performing steps recited in claims 1-6 with substantially the same limitations.  Therefore, the rejections made to claims 1-6 are applied to claims 15-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahlon et al. US 20120079483 A1 teaches automatic lock insertion in concurrent programs (Title).
Lomet et al. US 5212788 A teaches consistent timestamping in distributed computer databases (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 16, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152